Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2002

Helfant v. Margate
Precedential or Non-Precedential:

Docket 1-1301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Helfant v. Margate" (2002). 2002 Decisions. Paper 174.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                          __________

                            NO. 01-1301
                             __________

                          RICHARD HELFANT,
                                        Appellant

                                    v.

                  CITY OF MARGATE; FRED GOFF;
                THOMAS HILTNER; NED HUMPHREYS;
             SIGMUND RIMM; JOHN DOES 1 THROUGH 25,
            INCLUSIVE, FICTITIOUS NAMED DEFENDANTS,
           JOINTLY, SEVERALLY, AND IN THE ALTERNATIVE
                           __________

        On Appeal from the United States District Court
                 for the District of New Jersey
                  (D.C. Civil No. 97-cv-03718)
         District Judge: Honorable Stephen M. Orlofsky
                           __________

           Submitted Under Third Circuit LAR 34.1(a)
                        on March 5, 2002

      Before: ALITO, RENDELL, and HALL*, Circuit Judges,

                       (Filed:     March 13, 2002)
                                 __________

                        OPINION OF THE COURT
                             __________
____________________

*Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit,
sitting by designation.
RENDELL, Circuit Judge.
     Richard Helfant brought this action against the City of Margate and
several of its
employees (together "Defendants") alleging employment discrimination and
retaliation,
including violations of his federal and state constitutional rights. The
District Court
entered summary judgment in favor of Defendants on all counts. Helfant
now appeals.
     The District Court had jurisdiction pursuant to 28 U.S.C.   1331. We
have
jurisdiction pursuant to 28 U.S.C.   1291. We subject the District
Court's grant of
summary judgment to plenary review and will apply the same standards as
the District
Court. Beers-Capitol v. Whetzel, 256 F.3d 120, 130 n.6 (3d Cir. 2001).
     Helfant alleges that Defendants' actions amounted to three separate
legal
violations: first, a violation of his rights to equal protection and
substantive due process
under both the United States and New Jersey Constitutions; second,
employment
discrimination in violation of the New Jersey Law Against Discrimination;
and, third,
retaliation against him for conduct protected by the Conscientious
Employees' Protection
Act. After conducting a careful review of the record in this case, we
reach the same
conclusions as set forth by the District Court in its thorough and well-
reasoned opinion.
The District Court carefully considered the merits of each count as it
applied to each
Defendant, and we find no fault with its analysis. Accordingly, we will
affirm the District
Court's grant of summary judgment in favor of Defendants.
_________________________
___________________________
     Please file the foregoing Not Precedential Opinion.




/s/     Marjorie O. Rendell

Circuit Judge